Citation Nr: 1236740	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-08 317	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating for service-connected depression, rated as 30 percent disabling prior to January 26, 2006; as 50 percent disabling from January 26, 2006 to April 3, 2012; and as 70 percent disabling since April 4, 2012.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for depression and assigned a 30 percent disability rating, effective March 14, 2005.  In a February 2007 rating decision, subsequent to the Veteran's filing of a January 2006 notice of disagreement, the RO increased the Veteran's disability rating to 50 percent, effective January 26, 2006.  However, as the full benefit sought on appeal had not been awarded, the Veteran subsequently perfected her appeal of this issue in March 2007.

In November 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, to include the scheduling of the Veteran for a videoconference hearing before a Board Veterans Law Judge (VLJ).  

The Veteran testified at a videoconference hearing before the undersigned VLJ in January 2012.  A transcript of that hearing is of record.

In February 2012, the Board again remanded the Veteran's claim to the RO, via the AMC, for still further development, including affording the Veteran a new and contemporaneous VA examination to assess the severity of her service-connected depression.  Following the Board's February 2012 remand, the AMC, in a September 2012 rating decision, increased the Veteran's disability rating for her service-connected depression to 70 percent, effective April 4, 2012.


FINDING OF FACT

On September 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.  

In the present case, the Veteran indicated by way of her July 2012 submission that she desired to withdraw her appeal.  As such, her appeal is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


